Citation Nr: 1044769	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-28 363	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel






INTRODUCTION

The Veteran, who is the Appellant, had active service from April 
1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The RO in Los Angeles, California, has processed the case since 
that time.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a March 2010 statement, the Veteran requested a Board personal 
hearing, but did not specify the type of hearing desired.  The 
Board thereafter contacted the Veteran to clarify his hearing 
request.  In an October 2010 statement, the Veteran indicated 
that he wanted a Board videoconference personal hearing.

Given the Veteran's request for a videoconference hearing, the 
Board will remand the case for the RO to schedule the requested 
hearing.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The Veteran should be scheduled for a Board 
Videoconference hearing.  He should be 
notified of the date and time of the 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. 
App. 369 (1999).  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

